NO. 28493

IN THE SUPREME COURT OF THE STATE OF HAWAl‘I

BEVERLY JEAN PERRY, on behalf of herself and all othersWsimila£ly
” va
z **'¢d

situated, Petitioner-Plaintiff-Appellant,4 §

     

VS.

THE AES coRPoRATIoN; AEs HAwAII, INc.; HAwAIIAN § `
coMPANY, INc.; HAWA1IAN ELEcTRIc 1NDUsTR1Es, ~
Respondents-Defendants-Appellees. ”

 

CERTlORARl TO THE INTERMEDlATE COURT OF APPEALS
(CIV. NO. O6~l-2l22)

ORDER REJECTING APPLICATIGN FOR WRIT OF CERTIORARI
(By: Nakayama, J., for the courtH

Petitioner’s application for writ of certiorari filed

on July 15, 20lO, is hereby rejected.
DATED: Honolulu, HawaiH¢ Auqust 26, 2010.
FOR THE`COURTt _
PLu¢¢w»L?FT\uJQut1aJw¢u

Associate Justice

Lloyd Y. Asato for
petitioner on the

 

'application

James Kawashima and
Brian Y. Hiyane of
Kawashima Lorusso &
Harada for respondents
HEco/HEI

Peter W. Olson of Cades
Schutte and Rick Richmond,
pro hac vice, for respondents
The AES Corporation and AES
Hawaii, Inc.

1Considered by: Nakayama, Acting C.J., Acoba and Duffy, JJ., Circuit
Judge Chang in place of Moon, C.J, recu3ed, and Circuit Judge Kim, in place of

Recktenwald, J., recused.